Name: 2004/372/EC: Commission Decision of 13 April 2004 amending Council Decision 79/542/EEC as regards the animal health conditions and veterinary certification for certain products transiting or being temporarily stored in the Community (Text with EEA relevance) (notified under document number C(2004) 1308)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  tariff policy;  animal product;  agricultural policy;  trade policy
 Date Published: 2004-04-23

 Important legal notice|32004D03722004/372/EC: Commission Decision of 13 April 2004 amending Council Decision 79/542/EEC as regards the animal health conditions and veterinary certification for certain products transiting or being temporarily stored in the Community (Text with EEA relevance) (notified under document number C(2004) 1308) Official Journal L 118 , 23/04/2004 P. 0045 - 0048Commission Decisionof 13 April 2004amending Council Decision 79/542/EEC as regards the animal health conditions and veterinary certification for certain products transiting or being temporarily stored in the Community(notified under document number C(2004) 1308)(Text with EEA relevance)(2004/372/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), and in particular Article 3(1), Articles 14 and 15 and Article 22(2) thereof,Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption(2), in particular Article 8(5), third indent, and Article 9(2)(b) and (4)(c),Whereas:(1) Council Decision 79/542/EEC lays down the Community health conditions on imports of animals and fresh meat including minced meat from third countries(3).(2) Council Directive 97/78/EC lays down the principles governing the organisation of veterinary checks on products entering the Community from third countries(4) and certain provisions for transit are already provided for in Article 11, such as the use of ANIMO messages and of the common veterinary entry document.(3) However, it is necessary in order to safeguard the disease situation in the Community to further ensure that consignments of fresh meat transiting through the Community comply with the animal health conditions applicable for authorised countries in regard to the relevant species concerned.(4) In the light of experience, it appears that the presentation to the border inspection post, pursuant to Article 7 of Directive 97/78/EC, of the original veterinary documents established in the exporting third country to fulfil the regulatory requirement of the third country of destination, is not sufficient to ensure that the animal health conditions required for the safe introduction into the territory of the Community of the products concerned are effectively satisfied; it is therefore appropriate to establish a specific model of animal health certificate to be used in transit situations for the products concerned.(5) It is further appropriate to clarify the implementation of the condition laid down in Article 11 of Directive 97/78/EC, that transit is only allowed from third countries whose products are not prohibited for introduction in the territory of the Community, by making reference to the list of third countries annexed to Decision 79/542/EEC.(6) However, specific conditions for transits via the Community of consignments to and from Russia should be foreseen due to the geographical situation of Kaliningrad and taking into account climatic problems impeding the use of some ports at certain times of the year.(7) Commission Decision 2001/881/EC draws up a list of border inspection posts agreed for veterinary checks on animals and animal products from third countries and updating the detailed rules concerning the checks to be carried out by the experts of the Commission(5) and it is appropriate to specify the border inspection posts designated for the control of such transits taking into account this Decision.(8) Council Decision 79/542/EEC should be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Council Decision 79/542/EEC is amended as follows:1. The following Article 12a is inserted:"Article 12aMember States shall ensure that consignments of meat for human consumption, including minced meat, introduced onto the territory of the Community and which are destined for a third country either by transit immediately or after storage in accordance with Articles 12(4) or 13 of Directive 97/78/EC, and not intended for importation into the Community shall comply with the following requirements:(a) they shall come from the territory of a third country or a part thereof listed in Annex II, part 1, of this Decision for the import of fresh meat of that species;(b) they shall meet the specific animal health conditions for the species concerned set out in the corresponding model animal health certificate drawn up pursuant to Annex II, part 2;(c) they shall be accompanied by an animal health certificate established in accordance with the model laid down in Annex III, signed by an official veterinarian of the competent veterinary services of the third country concerned;(d) they are certified as acceptable for transit or storage (as appropriate) on the common veterinary entry document by the official veterinarian of the border inspection post of introduction."2. The following Article 12b is inserted:"Article 12b1. By way of derogation from Article 12a, Member States shall authorise the transit by road or by rail through the Community, between the designated Community border inspection posts listed in Annex IV, of consignments coming from and destined to Russia directly or via another third country provided that the following conditions are met:(a) the consignment shall be sealed with a serially numbered seal at the border inspection post (BIP) of entry to the Community by the veterinary services of the competent authority;(b) the documents accompanying the consignment and referred to in Article 7 of Directive 97/78/EC shall be stamped 'ONLY FOR TRANSIT TO RUSSIA VIA THE EC' on each page by the official veterinarian of the competent authority responsible for the BIP;(c) the procedural requirements provided for in Article 11 of Directive 97/78/EC shall be complied with;(d) the consignment is certified as acceptable for transit on the common veterinary entry document by the official veterinarian of the border inspection post of introduction.2. Unloading or storage, as defined in Article 12(4) or Article 13 of Directive 97/78/EC, of such consignments on Community territory shall not be allowed.3. Regular audits shall be made by the competent authority to ensure that the number of consignments and the quantities of products leaving the Community territory matches the number and quantities entering."3. The Annexes are amended in accordance with the Annex to this Decision.Article 2This Decision shall apply from 1 May 2004.Article 1(1) and point 1 of the Annex shall only apply from 1 January 2005.Article 3This Decision is addressed to the Member States.Done at Brussels, 13 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972 p. 28. Directive as last amended by Regulation (EC) No 807/2003 (O J L 122, 16.5.2003, p. 36).(2) OJ L 18, 23.1.2002, p. 11.(3) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Commission Decision 2004/212/EC (OJ L 73, 11.3.2004, p. 11).(4) OJ L 24, 30.1.1998, p. 9. Directive as last amended by the Act concerning the conditions of Accession (OJ L 236, 23.9.2003, p. 381).(5) OJ L 326, 11.12.2001, p. 44. Decision as last amended by Decision 2004/273/EC (OJ L 86, 24.3.2004, p. 21).ANNEXThe Annexes to Decision 79/542/EEC are amended as follows:1. The following Annex III is added:"ANNEX III(Transit and/or storage)>PIC FILE= "L_2004118EN.004703.TIF">>PIC FILE= "L_2004118EN.004801.TIF">"2. The following Annex IV is added:"ANNEX IVList of the specifically designated border inspection posts referred to in Article 12b>TABLE>"